Title: From George Washington to Lieutenant Colonel John Visscher, 29 May 1779
From: Washington, George
To: Visscher, John



Sir
Head Qrs Middlebrook May 29th 1779

I am sorry, and ask your pardon for keeping the inclosed so long—I recollect your giving it to me at Fish Kill landing sometime last fall—in a hurry, or by accident, it got intermixed with other papers and lay unthought of till a late assortment of Papers brought it to light within these few days.
I do not recollect how the matter stands with respect to Lt Col. Livingston—No resignation of his has ever come to my knowledge, and if it had, their might be a good deal of difficulty in introducing a gentleman not of the line, into it, at this time, in the rank of Lieutt Colonel—therefore, & inasmuch as it may be satisfactory to you to repossess the Inclosed petition I now return it and am Sir Yr Very Hble Servt
Go: Washington
